Citation Nr: 1735622	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  08-13 098	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation greater than 50 percent prior to March 7, 2014, for posttraumatic stress disorder with alcohol abuse (PTSD). 

2. Entitlement to a disability rating greater than 70 percent from March 7, 2014, for PTSD.

3.  Entitlement to an increased disability rating for coronary artery disease (CAD).

4.  Entitlement to an increased disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission







WITNESSES AT HEARING ON APPEAL

The Veteran and D.C.


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The case is also on appeal from a December 2012 rating decision.

In May 2011, the Board remanded the issue of entitlement to an increased rating for PTSD for further development.  In a June 2012 decision, the Board denied the claim for an increased rating for PTSD.  In a June 2014 decision, the Board vacated the June 2012 Board decision.  In November 2014, the Board remanded all the issues currently on appeal.  The case is now back before the Board for further appellate proceedings.  

Records in the paper claims file, the Virtual VA paperless claims processing system, and the Veterans Benefits Management System have been reviewed and considered, to include transcripts of the March 2011 and September 2014 Board hearings presided over by the undersigned Veterans Law Judge. 




FINDING OF FACT

In a June 2017 written statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of all issues on appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn all issues currently on appeal in a June 2017 written statement, in which the Veteran stated that he received the VA benefits he sought, he wishes to withdraw all issues on appeal and he does not wish to continue with the appeals process.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

	(CONTINUED ON NEXT PAGE)





ORDER

The appeal is dismissed.




		
MICHAEL A. PAPPAS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


